United States Court of Appeals
                      For the First Circuit

No. 20-1302

                   DARWIN ALIESKY CUESTA-ROJAS,

                           Petitioner,

                                v.

                       MERRICK B. GARLAND,*
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                              Before

                    Lynch, Lipez, and Barron,
                         Circuit Judges.


     Irene C. Freidel, with whom PAIR Project was on brief, for
petitioner.
     Gene P. Hamilton, Counselor to the Attorney General, U.S.
Department of Justice, Office of the Attorney General, with whom
Ethan P. Davis, Acting Assistant Attorney General, Civil Division,
Zoe J. Heller, Senior Litigation Counsel, and Katherine S. Fischer,
U.S. Department of Justice, Office of Immigration Litigation,
Civil Division, were on brief, for respondent.

     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Merrick B. Garland has been substituted for former Attorney General
William P. Barr as the respondent.
March 15, 2021
           BARRON, Circuit Judge.            Darwin Aliesky Cuesta Rojas

("Cuesta Rojas"), a native and citizen of Cuba, petitions for

review of an order of the Board of Immigration Appeals ("BIA")

affirming the denial of his application for asylum, withholding of

removal,   and   protection   under    the    Convention   Against   Torture

("CAT").   We vacate and remand.

                                  I.

           Cuesta    Rojas    entered    the     United    States    without

inspection in March 2019 and was apprehended at an unknown location

near the southern border.      After the United States Department of

Homeland Security ("DHS") took him into custody, Cuesta Rojas

expressed a fear of returning to Cuba.          A credible fear interview

was then scheduled.

           An asylum officer conducted the credible fear interview

by telephone in Spanish on May 8, 2019.          The interview lasted for

one hour and nine minutes.

           The asylum officer took notes during the interview and

also prepared a short, two-paragraph "Summary of Testimony" that

was appended to the asylum officer's interview notes. The document

as a whole contained boxes that the interviewer marked to confirm

that Cuesta Rojas had been read the summary and had agreed that it

was accurate. Another box indicated that the interviewer had asked

whether Cuesta Rojas had "any changes/corrections" to the summary

and that he had answered "no."

                                 - 3 -
             According to the summary, Cuesta Rojas told the asylum

officer that he is "considered to be an opponent of the Cuban

gov[ernment]" and that he had been "arrested, detained, beaten,

and     threatened     [with]   prison    for     being    against     the    Cuban

government . . . on        a    number    of    occasions"       by   individuals

associated with the Cuban police.

             Cuesta Rojas reviewed the summary and agreed that it was

accurate.      The asylum officer found Cuesta Rojas credible and

referred his case to immigration court.

             Cuesta Rojas remained in detention as he awaited further

immigration court proceedings.           On June 5, 2019, DHS served Cuesta

Rojas with a Notice to Appear that charged him with removability

under    8   U.S.C.    §§ 1182(a)(7)(A)(i)(I),          (a)(6)(A)(i).        At   his

initial appearance on June 14, 2019, Cuesta Rojas agreed, at the

Immigration Judge's ("IJ") prompting, to have his case continued

to allow him time to look for an attorney.                     Cuesta Rojas also

affirmed that he understood that, without an attorney, he might be

called upon to represent himself.

             Cuesta Rojas was unable to find an attorney, and at the

next    hearing   on    July    5,   2019,     acting    pro   se,    he   conceded

removability.         The IJ advised Cuesta Rojas that he might be

eligible for asylum and instructed him to complete an application

(Form I-589).



                                      - 4 -
            At a subsequent hearing on July 18, 2019, Cuesta Rojas,

still pro se, filed an I-589 application, in which he claimed that

he feared political persecution and torture upon a return to Cuba.

The IJ accepted this filing but advised Cuesta Rojas in general

language    that   "corroborating    evidence"     --    "such   as    identity

documents," "witnesses," "affidavits, statements, or letters" --

might be needed at the subsequent merits hearing in order for

Cuesta Rojas to qualify for asylum.         The IJ also told Cuesta Rojas

that he could "provide . . . documents or papers to show things

like membership in a particular political party," as well as

"police reports, medical records, and court records about what

happened to you and others like you in your country." Cuesta Rojas

indicated that he understood.

            The removal proceedings commenced as scheduled on July

25, 2019.   Cuesta Rojas was again pro se.        He testified about eight

incidents    of    interrogation,   detention,     and   assault      by   Cuban

officials or individuals acting in concert with them, which he

claimed occurred as a result of his anti-Castro political beliefs

and membership in the Cuban Independent and Democratic Party ("CID

Party").    Cuesta Rojas also submitted various documents to the IJ

as   potential     corroboration    for   his   account.     The      submitted

documents included a copy of Cuesta Rojas's passport, his birth

certificate, a document indicating that he had no criminal record

in Cuba, a receipt of items seized from him by the Cuban Ministry

                                    - 5 -
of the Interior, a letter from a delegate of the CID Party

discussing Cuesta Rojas's party membership, and the U.S. State

Department's Cuba 2018 Human Rights Report.

             At the end of the hearing, the IJ orally denied Cuesta

Rojas's application for relief.              The IJ explained in its oral

ruling that, "as an initial matter," it was "called on to assess

this respondent's credibility."         The IJ then noted that it "must

keep in mind that there must be specific and cogent reasons to

question the respondent's credibility" but that "having witnessed

the respondent's testimony and reviewed the evidence of record,"

it found that "respondent is not a credible witness."

             In support of that conclusion, the IJ focused on the

fact that Cuesta Rojas had been under oath during the initial

credible fear interview and also at the asylum hearing but that in

the   IJ's   view   there    were   "several    significant   discrepancies"

between his interview account of what he had endured in Cuba and

his hearing account.        In consequence, the IJ explained that "based

on these significant discrepancies," it doubted "whether [Cuesta

Rojas] was ever detained . . . [or] arrested in Cuba."

             In addition, the IJ also found that Cuesta Rojas's

application had "very significant shortcomings as to corroborating

evidence," by pointing in particular to "missing" documents --

such as medical records and letters from family members.             The IJ



                                     - 6 -
further found that Cuesta Rojas's explanations for not submitting

such documents were "hard to believe."

           Because the IJ determined that Cuesta Rojas was "not a

credible witness," it found that he had "failed to establish his

burden of proof" with respect to his application for asylum and

request for withholding of removal and protection under the CAT.

Accordingly, it denied him relief and ordered his removal.

           Cuesta Rojas, still pro se, timely appealed the IJ's

ruling to the BIA.    In addition to a statement of reasons for that

appeal,   Cuesta   Rojas   submitted   new   documents   to   the   BIA   as

potential corroboration for his account.         In particular, Cuesta

Rojas submitted documents purporting to be hospital notes stating

that he had been treated in September 2017 for a "wound about 3 cm

[in the] left lateral part of the abdomen," and similar notes

indicating treatment in December 2017 in the form of "minor

surgery" for a "scalp wound."     Cuesta Rojas also submitted to the

BIA what he characterized as a "warning letter" from the Cuban

Ministry of   the Interior stating that         Cuesta Rojas    had been

"interrogated on repeated occasions for behavior of disaffection

against the Revolution"; a document indicating that Cuesta Rojas

had been arrested for "demonstrat[ing] against the revolution";

and a document purporting to have been signed by four members of

a Committee for the Defense of the Revolution stating that Cuesta

Rojas had been "unsubscribe[d]" for counterrevolutionary ideas,

                                 - 7 -
his    "repeated[]       state[ments]      that   in    Cuba   human    rights    are

violated," and his failure to pay dues.

              The BIA dismissed Cuesta Rojas's appeal on February 12,

2020, explaining that it "decline[d] to set . . . aside as clearly

erroneous" the IJ's decision to deny "relief in this case based on

an adverse credibility finding and the respondent's failure to

corroborate his claim."             (emphasis added).     The BIA also declined

to remand the case in light of the evidence submitted by Cuesta

Rojas for the first time on appeal, observing that Cuesta Rojas

had "not explained how he obtained this evidence . . ., and why he

was    unable    to    present      it   during   the   proceedings     before    the

Immigration Judge."          Further, the BIA added, "the newly submitted

evidence does not address or resolve the credibility concerns

raised by the Immigration Judge."

              After the BIA issued its decision, Cuesta Rojas secured

representation, and this counseled petition for review followed.

                                         II.

              Cuesta Rojas's petition for review of the BIA's decision

focuses on whether its affirmance of the IJ's adverse credibility

determination -- which provided the sole basis for the denial of

his asylum, withholding of removal, and CAT claims, see Mboowa v.

Lynch, 795 F.3d 222, 226 (1st Cir. 2015); Pan v. Gonzales, 489

F.3d    80,     86    (1st   Cir.    2007)     (explaining     that    an    "adverse

credibility          determination       can   prove    fatal"    to        an   I-589

                                          - 8 -
application) --    is   sustainable.      Moreover,     in    pressing      that

contention, Cuesta Rojas's petition argues chiefly that the BIA's

decision is not supported by substantial evidence, as it must be

to be sustained.    See Gitau v. Sessions, 878 F.3d 429, 432 (1st

Cir. 2017).1

          With    respect   to    that    contention,        our   review    is

deferential.   We must "uphold credibility findings if 'the IJ has

given reasoned consideration to the evidence and has provided a

cogent explanation for his finding.'"        Huang v. Holder, 620 F.3d

33, 37 (1st Cir. 2010) (quoting Muñoz-Monsalve v. Mukasey, 551

F.3d 1, 5 (1st Cir. 2008)).      In addition, our review in all events

is of the record "as a whole," Al-Amiri v. Rosen, 985 F.3d 1, 4

(1st Cir. 2021) (quoting Sanabria Morales v. Barr, 967 F.3d 15, 19

(1st Cir. 2020)), and not merely of isolated pieces of it.




     1 Cuesta Rojas also argues that the agency violated his
statutory right to counsel and his constitutional right to due
process of law. See Hernandez Lara v. Barr, 962 F.3d 45, 54-56
(1st Cir. 2020); 8 U.S.C. § 1362.     But, as he concedes, these
arguments were not raised before the BIA. We decline to consider
them under the circumstances of this case, but express no opinion
on whether or when we are without jurisdiction to do so.       See
Bernal-Vallejo v. I.N.S., 195 F.3d 56, 60 (1st Cir. 1999) ("[While
we might retain] jurisdiction over [the] constitutional due
process argument, . . . [the petitioner] has not exhausted his
administrative remedies as to that argument.       We [therefore]
dismiss the petition.").

                                  - 9 -
                                      A.

          Before we begin our review, it is important to clarify

the nature of the findings that we must scrutinize.                    As we

explained in recounting the procedural history, the IJ referred in

explaining its decision to deny relief to Cuesta Rojas not only to

the   "discrepancies"     between    the     accounts   that   he   gave   at,

respectively, his credible fear interview and his testimony at his

removal proceedings, but also to "very significant shortcomings as

to corroborating evidence."

          As we read the IJ's decision, there is no suggestion

that the corroboration "shortcomings" alone provided the basis for

the IJ's finding that Cuesta Rojas was not credible.                Thus, we

understand the adverse credibility finding to rest at least in

substantial   part   on    the   asserted      discrepancies   between     his

interview account and his removal proceeding account, which, the

IJ determined, the corroborating evidence could not overcome given

the ways in which it was lacking.          Compare Hoxha v. Gonzales, 446

F.3d 210, 216 (1st Cir. 2006) ("[I]f the applicant is found not to

be entirely credible, corroborating evidence may be used to bolster

an applicant's credibility." (quoting Dhima v. Gonzales, 416 F.3d

92, 95 (1st Cir. 2005))), with Joumaa v. Ashcroft, 111 F. App'x

15, 19 (1st Cir. 2004) ("A conspicuous lack of corroborating

evidence that should be obtainable by the petitioner without great

difficulty is a cogent reason for doubting the credibility of the

                                    - 10 -
testimony."), and Albathani v. I.N.S., 318 F.3d 365, 373 (1st Cir.

2003) ("[T]here was reason to doubt the event occurred; only

Albathani's word established it, and there was a conspicuous lack

of corroborating evidence from his family members in America.").

           Nor does the BIA's decision affirming the IJ's ruling

suggest otherwise.     As we have noted, it states only that the BIA

"decline[d] to set . . . aside as clearly erroneous" the IJ's

decision   to   deny   "relief   in   this   case   based   on   an   adverse

credibility finding and the respondent's failure to corroborate

his claim."     (emphasis added).

           Thus, given that "a reviewing court, in dealing with a

determination . . .     which    an   administrative    agency    alone    is

authorized to make, must judge the propriety of such action solely

by the grounds invoked by the agency," SEC v. Chenery Corp., 332

U.S. 194, 196 (1947), we must vacate and remand the BIA's decision

affirming the IJ's adverse credibility finding so long as the

"discrepancies" to which the IJ referred fail on their own to

provide a supportable basis for sustaining the adverse credibility

finding.   For, if that finding is not supportable, then we have no

basis for concluding that the adverse credibility finding itself

is, given that the "shortcomings" as to corroboration do not supply

a standalone basis for the IJ's adverse credibility finding.             And,

as we will explain, we conclude that the "discrepancies" finding

itself does not hold up on substantial evidence review.               We thus

                                  - 11 -
begin and end our substantial evidence review with our assessment

of what the record supports regarding that finding alone, as our

judgment as to that finding in and of itself requires that we

vacate the BIA's ruling affirming the IJ's order.

                               B.

          The IJ described the "significant discrepancies" in

Cuesta Rojas's accounts of his experience in Cuba as follows:

          [R]espondent told this court today that he had
          been detained eight times . . . [and] that he
          had been detained and not arrested. . . . The
          respondent told the asylum officer . . . that
          he had been detained four times . . . [and]
          that he had been arrested.

          . . . .
          [R]espondent testified to this court today
          that he had been stabbed in an incident on the
          street, on September 18th, 2017 . . . after
          having been attacked by four individuals who
          were in a car. . . .      [But] in . . . the
          asylum officer's notes, the notes reflect that
          respondent testified that his last arrest was
          September 18th, 2017.      The notes do not
          indicate any statement that respondent was
          stabbed on that date.

          . . . .
          [R]espondent's asylum application and his
          testimony lead this court to believe that he
          was detained on December 8th, 2017. However,
          the respondent's testimony before the asylum
          officer . . . was that his last arrest was
          September 18th, 2017. . . .     There was no
          mention in those notes of any incident on
          December 8th, 2017.

          Notably, the lion's share of these claimed discrepancies

may be traced to a divergence between Cuesta Rojas's all-day

testimony at his removal proceedings and the notes that the asylum
                             - 12 -
officer     took    during      the    one-hour    telephonic           interview     that

resulted     in    the   two-paragraph         summary     of    the     credible     fear

interview that Cuesta Rojas was then asked to review and that he

confirmed as accurate.2             The extent to which these "discrepancies"

may be traced back only to those notes -- and not to the summary

itself -- is, in our view, of more significance than the IJ, or

the   BIA,     appeared        to    acknowledge      in    finding       the   claimed

discrepancies to be concerning.

             For one thing, Cuesta Rojas was never asked to confirm

the accuracy of the asylum officer's notes themselves.                          Indeed,

the   record      does   not    even    show   that   the       notes    to   which   the

"discrepancies" may be traced were seen by or read to Cuesta Rojas.

In addition, the notes are just that.                    They are not a verbatim


      2   That summary read in full:

             You were arrested, detained, beaten, and
             threatened to be sent to prison for being
             against the Cuban government. You expressed
             your opposition against the regime in an
             English class and you were arrested and taken
             to a police station and interrogated and
             beaten and threatened.    One week later you
             were expelled from the university. After that
             you were arrested on a number of occasions and
             you were similarly mistreated and threatened
             [to] be imprisoned if you did not stop your
             opposing the Cuban government.

             You fear that you will be arrested, detained
             and possible [sic] killed in prison, if you
             return to Cuban [sic] because you are
             considered to be an opponent of the Cuban
             govt.

                                         - 13 -
transcript of the credible fear interview that the asylum officer

conducted, and, in accord with the limited purpose that the notes

served, the official document that sets them forth expressly

cautions in bolded language at the outset that:

                 The following notes are not a verbatim
                     transcript of this interview.

                 These notes are recorded to assist the
              individual officer in making a credible fear
              determination and the supervisory officer in
                      reviewing the determination.

              There may be areas of the individual's claim
              that were not explored or documented for the
                 purposes of this threshold screening.

              In consequence, the government's contention that the

record demonstrates "blaring inconsistencies" in Cuesta Rojas's

account of what he had endured in Cuba is simply not plausible in

this   case    insofar   as   those    claimed   extreme   divergences   are

traceable only to the notes.          For, as we will explain, when read

in their proper context, the notes here -- save for one exception

to which we will attend -- do not provide a supportable basis for

finding that there were any inconsistencies at all.

              Take first the IJ's emphasis on its finding that Cuesta

Rojas told the asylum officer about four incidents of detention in

Cuba but then testified at his removal proceedings about eight

incidents of detention.        This asserted discrepancy is predicated

solely on what the notes record Cuesta Rojas as having said during




                                      - 14 -
his credible fear interview and not on the summary of it that

Cuesta Rojas affirmed was accurate.

           In fact, there is no discrepancy at all between that

summary and his testimony at the removal proceedings when it comes

to the number of times he was detained.          The summary does not at

any point indicate that he was detained fewer than eight times.

           Nor does anything in the record indicate that Cuesta

Rojas affirmatively claimed at his credible fear interview that

the four incidents of detention referenced in the notes were the

only four incidents in which he was detained, such that his

subsequent discussion of eight such detentions in his testimony

conflicts with what he had said earlier in that interview.                In

fact, there is no dispute that the eight incidents about which

Cuesta Rojas testified were inclusive of the four incidents to

which the notes referred.

           Thus, there would be reason to conclude that Cuesta Rojas

changed his account in relation to the number of times that he was

detained only if one were to treat the notes as establishing that

Cuesta   Rojas   said   in   his   interview   something   that   he   never

confirmed that he said -- that he had been detained four and only

four times -- and that the notes themselves do not purport to

establish that he said -- that he was detained four and only four

times.   Yet, the IJ nonetheless found a discrepancy between Cuesta

Rojas's interview account and his testimonial account based merely

                                   - 15 -
on the fact that the notes say he was detained four times and the

transcript of the testimony says he was detained eight times.

          A similarly acontextual analysis -- that fails to treat

the notes as the sketch that they represent themselves to be --

infects the IJ's emphasis on the supposed fact that Cuesta Rojas

told the asylum officer during his credible fear interview that

"a" person stabbed him during one of the incidents just referenced

while he testified at the removal proceeding that "one" person

stabbed him in the course of an assault carried out by "four"

individuals.   The notes at no point indicate that Cuesta Rojas

represented that only one person was present during the attack.

          Thus, the testimony is easily reconciled with the notes,

even assuming the use of the word "a" in them should be given the

significance that the IJ attributed to it.      The former merely

expands in a consistent manner on the limited details reflected in

the asylum officer's own means of summarizing what Cuesta Rojas

told him in the interview.

          It is true that, as the IJ also pointed out, Cuesta Rojas

testified before the IJ that the stabbing incident occurred on

September 18, 2017, and that the notes themselves do not associate

any specific date with the stabbing event.   Yet, again, the fact

that the verbatim transcript of Cuesta Rojas's testimony includes

more detail than the notes in terms of the timing of the attack

hardly supplies a reason in this case to conclude that Cuesta

                              - 16 -
Rojas's testimony about the attack at his removal proceedings is

inconsistent with what he said during the interview.            Given the

bolded caveat that accompanied the notes, it is pure conjecture to

conclude that, because the notes do not refer to a specific date,

Cuesta Rojas himself must not at that time have supplied one.           Nor

does anything in the record provide support for a finding that

Cuesta Rojas had been asked to supply the date but could not, let

alone that he had represented at the interview that the attack did

not occur on the date on which he ultimately testified that it

did.

              In these three respects, then, the record regarding the

claimed discrepancies, far from supplying a basis for finding that

Cuesta Rojas gave one account at his credible fear interview and

an inconsistent one in his testimony at the removal proceedings,

at most supplies a basis for finding that he did just what one

would expect an asylum applicant to do:              "add[] detail" when

testifying at his removal proceedings about the events underlying

his asylum application in a manner that is entirely consistent

with his prior, less formal account of those same events at his

credible fear interview.        Kartasheva v. Holder, 582 F.3d 96, 106

(1st Cir. 2009); see also, e.g., Zhu v. Mukasey, 537 F.3d 1034,

1041   (9th    Cir.   2008)    ("[P]etitioner's    statements [during    an

interview] . . .      are     not   inconsistent   with   her   subsequent

testimony; rather, they constitute a vague outline of her more

                                    - 17 -
detailed testimony at the hearing.").        Thus, these three claimed

discrepancies do not support characterizing this case as one in

which the asylum applicant either offered contradictory accounts

or so significantly augmented his account after the credible fear

interview that there is a substantial reason to question the

veracity of the more detailed account that he ultimately gave in

his testimony.     Compare Kartasheva, 582 F.3d at 106 ("While

Kartasheva added a detail about this event during her testimony,

it was not implausible given her previous descriptions of the

incident."), with Ye v. Lynch, 845 F.3d 38, 44 (1st Cir. 2017)

(petitioner "omitted any mention whatsoever of past persecution,

a fear of future persecution, or events that might imply such a

fear" in interview, and this was substantial evidence supporting

later adverse credibility finding), and Muñoz-Monsalve, 551 F.3d

at 8   (petitioner "fail[ed] to mention        any of his supposedly

'extensive'   political   activities    in   either    of   his   original

immigration interviews"; "when an alien's earlier statements omit

any mention of a particularly significant event or datum, an IJ is

justified . . . in doubting the petitioner's veracity" (emphasis

added)).

           The IJ did identify one respect in which there is

arguably an actual inconsistency -- at least in a technical,

syntactical sense -- between the notes and the account that Cuesta

Rojas supplied at the removal proceedings.            The IJ pointed out

                               - 18 -
that the asylum officer's notes indicated that Cuesta Rojas's "last

arrest" was on September 18, 2017, while Cuesta Rojas had testified

before the IJ that this was not actually his last arrest but

instead just "one of the last."

             But, this inconsistency -- owing its origin in this case,

as   it    does,   to   the   notes    --    cannot   suffice   to   render   the

credibility finding supportable any more than the three supposed

discrepancies that we have just considered.                 The inconsistency

here is between a detail that Cuesta Rojas offered in his credible

fear interview and an account that he later gave in testimony at

the removal proceeding.        The key issue, then, with respect to the

adverse credibility finding, is whether the seeming divergence is

adequately explained.         See Ly v. Mukasey, 524 F.3d 126, 131 (1st

Cir.      2008)    ("The   IJ's   [adverse       credibility]    determination

must . . . be 'based on omissions and discrepancies in the record

that were not adequately explained by the alien'" (quoting Hem v.

Mukasey, 514 F.3d 67, 69 (1st Cir. 2008))); Hoxha, 446 F.3d at 220

(determining       whether    "[t]he        record . . . supports     the     IJ's

determination that [the petitioner] did not convincingly explain

the inconsistencies in his case").

             Here, when asked to explain the apparently conflicting

statement in the notes, Cuesta Rojas testified that he did, in

fact, tell the asylum officer that this was "one of the last"

arrests -- "I had never said that it had been 'the' last one."

                                      - 19 -
              The IJ rejected this seemingly plausible explanation.

Yet, it did so without either pointing to any reason to do so or

purporting to give any weight to the fact that the discrepancy was

between interview notes and a verbatim transcript. See Kartasheva,

582    F.3d    at    105   (holding   that   an   "IJ's   adverse    credibility

determination must be set aside" given its failure to "recognize[]

the procedural differences between an asylum interview and the

hearing before the IJ" and to weigh those differences "in the

balance"); see also Ferreira v. Lynch, 831 F.3d 803, 809-11 (7th

Cir. 2016) (remanding to the BIA when it failed to consider whether

"the    notes       from   the   credible-fear    interview    are    unreliable

because . . . they are a summary and not a verbatim transcript");

Bassene v. Holder, 737 F.3d 530, 537 (9th Cir. 2013) (indicating

that    even        "a   contradiction   between     a    petitioner's    asylum

interview, where the interview was not recorded and notes were

taken by hand, and removal hearing testimony [alone may not be]

substantial evidence to justify an adverse credibility finding"

(citing Singh v. Gonzales, 403 F.3d 1081, 1087 (9th Cir. 2005))).

That failure looms large in this case given that the summary itself

is not inconsistent with the testimony, and that it was the summary

and not the notes that Cuesta Rojas was asked and confirmed to be

accurate.

              The government relies on Jiang v. Gonzales, 474 F.3d 25

(1st Cir. 2007), to support its contention that the IJ did not err

                                      - 20 -
in rejecting Cuesta Rojas's explanation of this discrepancy, as it

contends that Jiang establishes that the IJ "was not required to

accept [Cuesta Rojas's] self-serving explanation" for it.                But, in

Jiang, the divergence was not between the notes taken by an asylum

officer at a credible fear interview and the asylum applicant's

subsequent testimony. It was between the asylum applicant's asylum

application, which he had filled out and signed, and his later

testimony.       See id. at 27-28.      And, in any event, the divergence

in Jiang concerned a far more significant point of fact (whether

the applicant's parents had ever been arrested and interrogated

about the applicant's whereabouts at all) than does the alleged

discrepancy here.        See id.3     Thus, even if the IJ had some basis

for concluding that the notes did not match up with the later

testimony with regard to this particular detail about the "last

arrest," Jiang supplies no support for the IJ's determination that

this       divergence   on   that   point   of   detail   was   not   adequately

explained or that it, in and of itself, warrants a finding that

Cuesta Rojas's account of past persecution is not to be believed.



       The government's reliance on Mazariegos-Paiz v. Holder, 734
       3

F.3d 57 (1st Cir. 2013), fails for similar reasons. See id. at 65
("[Petitioner's] I–589 application . . . chronicled his membership
in the [very political party that] the petitioner asserted . . .
was the source of the alleged persecution," and his insistence
"that [t]his statement was a mistake . . . was undercut by evidence
that his application had been read to him; that he was fully aware
of its contents; and that he had not sought to correct it." (first
emphasis added)).

                                      - 21 -
                                        C.

             To this point, our focus has been on the "discrepancies"

that the IJ identified that may be traced back only to what the

notes of the credible fear interview report Cuesta Rojas said.

But, there is also one respect in which the IJ found that there

was a problematic inconsistency between the interview summary,

which Cuesta Rojas had confirmed to be accurate, and his subsequent

testimony.      Specifically, the IJ noted that the summary indicated

that   Cuesta    Rojas   had   been   "arrested"     in   Cuba   but   that   his

testimony indicated that he had never been formally "arrested,"

only detained.

             There is no indication, however, that, at the time of

the credible fear interview, from which the summary referring to

Cuesta Rojas having been arrested was drawn, any distinction was

drawn by the interviewer between "arrest" and "detention," each of

which is a species of a "seizure" even under the Fourth Amendment,

see, e.g., United States v. Brignoni-Ponce, 422 U.S. 873, 878

(1975), such that Cuesta Rojas may fairly be deemed to have

attributed      significance    to    any    such   distinction    during     the

interview.      It is thus hard to see how his affirmance of the

accuracy of the summary, which referred to both detentions and

arrests, represented an effort to mislead.                And, indeed, it was

only later, during the removal proceedings -- after a distinction

had come to be drawn between a "detention" that takes place without

                                      - 22 -
a paper trail and an "arrest" that is documented4 -- that Cuesta

Rojas clarified, consistent with a document that he had supplied

in support of his account which indicated that he had no criminal

record in Cuba, that he had been detained but not formally arrested

in connection with the commission of any crime.

          Thus, we do not see how this aspect of the record

supplies a basis for concluding that Cuesta Rojas's testimony

concerning his repeated detentions was not credible.   And that is

especially so when the U.S. State Department's Human Rights Report




     4 This distinction came into being after the IJ observed that
a document submitted by Cuesta Rojas indicated that he had no
criminal record in Cuba and then pointedly asked, "how many times
were you arrested by the police in Cuba, sir?"       The following
exchange then took place:

          Cuesta Rojas: I was detained several times.
          Exactly, being eight times.
          . . . .
          Immigration Judge:   Sir, were you ever charged
          with a crime?
          Cuesta Rojas:       No, your honor.        The
          detentions . . . were unjust. And that is the
          reason why there is no documentation of us
          being detained. They would just take us to
          the police station and beat us. . . . But they
          never had any type of official registry of it
          because it was not convenient for them.
          . . . .
          Immigration Judge:    So, sir, were you ever
          arrested in Cuba?
          Cuesta Rojas: No, your honor. Only detained
          by the detentions that they did, which were
          not official detentions.

                               - 23 -
that Cuesta Rojas submitted to the IJ -- which neither the IJ nor

the   BIA    mentioned     --   itself       represents      that     undocumented

detentions of the sort he claimed to have been subjected to are

commonplace in Cuba.5       See Mukamusoni v. Ashcroft, 390 F.3d 110,

124 (1st Cir. 2004) (explaining that U.S. State Department reports

are "extremely important for contextualizing, in the absence of

direct    corroboration,    the   events       which   [an    applicant]       claims

constitute    persecution"      and   can    "bolster[    an]      alien's     claim"

(quoting Cordero-Trejo, 40 F.3d at 491)).

                                        D.

             The government's reliance on our prior decisions in Weng

v. Holder, 593 F.3d 66 (1st Cir. 2010); Loja-Paguay v. Barr, 939

F.3d 11 (1st Cir. 2019); and Pan, 489 F.3d 80, to argue that the

BIA did not err in affirming the IJ's credibility finding based on

the claimed discrepancies just reviewed is also mistaken.                    In both

Weng and Loja-Paguay, the petitioners admitted to having made

statements     about   central    matters       during       the    credible    fear




      5 This report states that "[p]olice officials routinely
conducted short-term detentions, at times assaulting detainees"
and "[s]uch detentions generally lasted from several hours to
several days"; that "[t]he law provides that police officials
furnish suspects a signed 'report of detention,' noting the basis,
date, and location of any detention in a police facility . . . but
the law was frequently not followed"; and that "[t]he police
routinely violated procedural laws with impunity and at times
failed or refused to provide citizens with legally required
documentation, particularly during arbitrary detentions."

                                      - 24 -
interview that were in conflict with their subsequent testimony,

see Weng, 593 F.3d at 72; Loja-Paguay, 939 F.3d at 14-15, yet we

have no admitted conflict over such a matter here.             And while we

stated in Pan that "the report of the asylum interview enjoys a

presumption of regularity," 489 F.3d at 86 (emphasis added); see

also Zaruma-Guaman v. Wilkinson, 988 F.3d 1, 7 (1st Cir. 2021)

(similar), we did not thereby suggest that a disclaimer to the

notes underlying it, such as the one that accompanied the asylum

officer's notes in this case, should be disregarded.

                                      E.

             We emphasize that we recognize that a finding of adverse

credibility may be supported by an accretion of discrepancies no

one of which on its own suffices to demonstrate that there is

reason to doubt the account offered by the one requesting relief.

See Jianli Chen v. Holder, 703 F.3d 17, 26 (1st Cir. 2012).               But,

in considering each claimed discrepancy in its own right here, we

are   not   pursuing   a   divide   and    conquer   strategy,    such    that

individual     inconsistencies      are    being   precluded     from    being

considered as a whole.       See Al-Amiri, 985 F.3d at 4 ("[W]e look

not to isolated pieces of evidence but to the 'record considered

as a whole.'" (quoting Sanabria Morales, 967 F.3d at 19)); cf.

United States v. Guzman-Ortiz, 975 F.3d 43, 55 (1st Cir. 2020)

("[A] judge may not pursue a 'divide and conquer' strategy in

considering whether the . . . evidence . . . adds up[.]").                  We

                                    - 25 -
further    "recognize       that      aggregation           may      support     an     adverse

credibility    finding      even      if    the     underlying         discrepancies        are

immaterial and 'do not go to the heart of the applicant's claim.'"

Jabri v. Holder, 675 F.3d 20, 24 (1st Cir. 2012).                               Here, we are

explaining why the record does not support finding any of these

inconsistencies       to    be     concerning          at     all,       such    that     their

amalgamation       necessarily        cannot      be     of    concern.           See,    e.g.,

Ferreira, 831 F.3d at 811 (explaining that even following the REAL

ID Act, "inconsistencies cited by immigration judges 'should not

be trivial'" (quoting Tawuo v. Lynch, 799 F.3d 725, 727 (7th Cir.

2015)).    Zero plus zero still equals zero, no matter the context

in which the equation must be performed.

                                       III.

             Our analysis to this point has focused solely on the

claimed "discrepancies."              Cuesta Rojas does separately contend

that the BIA erred when it "decline[d] to set aside as clearly

erroneous" the IJ's determination that its "adverse credibility

finding . . . was          not     resolved         by        reliable          corroborative

evidence."     In that connection, Cuesta Rojas also challenges the

BIA's decision insofar as he contends that it "did not consider

the substance of any of the [new] documents" that he provided to

the BIA in his appeal from the IJ's ruling.                               That additional

evidence   included        (as   we    have       noted       at   the    outset)       records

purporting    to    be   from    a    hospital         in     Cuba    that      describe   the

                                           - 26 -
treatment Cuesta Rojas received from it for a "wound about 3 cm

[in the] left lateral part of the abdomen" in September 2017 and

the "minor surgery" he received for a "scalp wound" in December

2017; a warning letter from the Cuban Ministry of the Interior

indicating     that    Cuesta   Rojas   was    "interrogated   on    repeated

occasions for behavior of disaffection against the Revolution";

and a document recording an arrest/detention of Cuesta Rojas in

August     2016     after   Cuesta   Rojas     "demonstrated   against    the

revolution."

             With respect to this contention, we note that although

the IJ did point to "shortcomings" in the documentary evidence

initially submitted by Cuesta Rojas, the IJ did not mention the

U.S. State Department's Human Rights Report submitted by him, which

asserted     that     others    in   Cuba     have   experienced    political

persecution similar in nature to what Cuesta Rojas claimed to have

experienced.6       See Mukamusoni, 390 F.3d at 123 (noting similar




     6 The report, which we adverted to earlier, also states that
in Cuba, "[h]uman rights issues included reports of . . . torture
of political dissidents, detainees, and prisoners by security
forces; . . . arbitrary arrest and detention; . . . [and] denial
of freedom of association, including refusal to recognize
independent associations." "Government officials . . . committed
most human rights abuses and failed to investigate or prosecute
those who committed the abuses." "[T]here were numerous reports
of detained activists whose whereabouts were temporarily unknown
because the government did not register these detentions." "There
were reports of police assaulting detainees or being complicit in
public   harassment  of   and   physical   assaults  on   peaceful
demonstrators."   "[A]rbitrary arrests and short-term detentions
                                     - 27 -
instance in which the "BIA . . . made no mention of the background

and country conditions evidence that [petitioner] submitted into

the record"); see also El Moraghy v. Ashcroft, 331 F.3d 195, 203

(1st Cir. 2003) (explaining that these reports are "relevant as to

credibility").   In addition, the IJ did not mention a letter from

a CID Party delegate that Cuesta Rojas submitted which did state

that Cuesta Rojas "is a member of the CID" and added that Cuesta

Rojas "was being coerced, threatened, detained and on several

occasions persecuted and beaten as a result of his ideology against

the Castrista government," even though the IJ stated that there

was an "absence of . . . corroborating evidence to establish that

[Cuesta Rojas] was a member of the [CID] political party."

          With respect to the new evidence that Cuesta Rojas

presented to the BIA regarding corroboration, the BIA stated in

summary fashion in its opinion that "the newly submitted evidence

does not address or resolve the credibility concerns raised by the

Immigration Judge," and then added that it declined to "remand

[the]   proceedings   to   the    Immigration   Court   for   further

consideration" of that evidence.

          At oral argument before us, the government represented

that, in the event we were to vacate and remand the agency's




continue[] to be a common government method for controlling
independent public expression and political activity."

                                 - 28 -
decision    even      without     addressing     these   findings        regarding

corroboration as such, the evidence concerning corroboration just

described that the BIA appeared not to consider in depth would be

treated as part of the record for the IJ to review.                        And we

understand, in consequence, that the documents in question -- which

purport to corroborate two attacks that resulted in injuries to

Cuesta Rojas, his political activity in Cuba, and the concern it

drew from Cuban authorities -- will be given such weight as it may

warrant.

            In light of that representation, and the fact that our

ruling as to the discrepancies finding suffices to require us to

vacate and remand, see Mukamusoni, 390 F.3d at 122 (explaining

that it is error to treat an asylum applicant's testimony as if it

were "weaker than it actually was" and to then "demand[] a higher

level of corroboration" on that mistaken basis than otherwise would

be required); see also Mboowa, 795 F.3d at 229 (explaining that

"[i]n the ordinary course we do not . . . attempt to read the tea

leaves"    in   the   event     that   a   central   aspect   of   the   agency's

credibility assessment is flawed); Castañeda-Castillo v. Gonzales,

488 F.3d 17, 25-26 (1st Cir. 2007) (en banc) (similar),7 we need




     7 Cf. also 8 C.F.R. § 1208.13(a) ("The testimony of the
applicant, if credible, may be sufficient to sustain the burden of
proof without corroboration."); 8 U.S.C. § 1158(b)(1)(B)(ii)
(similar).

                                       - 29 -
not resolve the aspects of Cuesta Rojas's petition for review that

concern the IJ and the BIA's corroboration findings.      Rather,

consistent with the government's representation about what the

record will consist of on remand, we remand those matters to be

decided by the agency in a manner consistent with this opinion,

and on the understanding that the new evidence that Cuesta Rojas

supplied that the BIA appeared not to evaluate in depth will be

given the weight that is warranted.

                               IV.

          We grant the petition for review, vacate the decisions

of the IJ and BIA denying Cuesta Rojas's application for asylum,

withholding of removal, and CAT protection, and remand for further

proceedings consistent with this opinion.




                             - 30 -